DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 14, it is believed “projects from rear-side of the toilet bowl part to forward” should read –projects from a rear-side of the toilet bowl part to a forward-side of the toilet bowl part-- in order to be more grammatically clear.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. PGPub No. 2011/0051125 A1) in view of Tadashi (JP 2000-258411 A, where the examiner is using applicant’s submitted machine translation for citations).
 	As to claim 1, Kim discloses and shows in figures 9, 13 and 15, a toilet device, comprising: 
 	a toilet body (710) including a toilet bowl part (explicitly shown but not labeled in figure 13) ([0121], ll. 1-7);  

an analysis device (structures in figure 9) that includes an optical member (753) to be in contact with urine (758) introduced into the toilet bowl part and that is capable of analyzing urine by detecting analysis light propagated within the optical member and 
totally reflecting off a urine contact surface of the optical member (i.e. ATR like the prism of Kim) ([0124]; [0138]; [0139]), wherein 
an optical path for the analysis light is set such that the analysis light 
totally reflects off the urine contact surface a plurality of times through 
multiple reflection ([0136], ll. 3-5; where the examiner is interpreting the optical path followed by the light from each source reflects off the urine contact surface a plurality of times via multiple reflection, in other words multiple photons/beams reflect off the contact surface a plurality of times via the nature of having a plurality of beams/sources forming multiple reflections explicitly shown in figure 10, the examiner further notes for compact prosecution that even if applicant were to narrow the claim to requiring one beam to traverse the ATR element multiple times to form multiple reflections along the same contact surface, this concept is extremely well-known and documented in ATR optical systems, the examiner has provided citations on the 892 document to support this contention). 
Kim does not explicitly disclose a toilet device, wherein: the analysis device includes a movable member in which the optical member is built; and the movable member is movable between a urine sampling position at which urine introduced into the toilet bowl part can be received, and a standby position at which urine introduced into the toilet bowl part cannot be received, when the movable member is at the urine 
However, Tadashi does disclose and show in figure 1 and in ([0020]; [0037]; [0043]) the use of a similar optical measure system 5, that has a movable member (i.e. the piece 5 itself that as disclosed rotates) at which the urine sampling position can allow receiving position and a standby position in which urine cannot be received (i.e. when the sampling area is rotated to be discarded into the bowl.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the movable member so that it projects from the rear forward instead of the forward to rear, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Further the examiner fails to find any unexpected result or criticality disclosed, or argued in the reply filed 12/15/2021 that would provide evidence that simply moving a basic movable member around to the back side of the bowl was novel and non-obvious.  In contrast the level of ordinary skill in optical measuring and testing is considered very high and the simple design choice is obvious to yield the same predictable result of allowing efficient sample collection whether the sampling member moves into position from the front to the back or the back to the front.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim wherein: the analysis device includes a movable member in which the optical member is built; and the movable member is movable between a urine sampling position at which urine introduced into the toilet bowl part can be received, and a standby position at which urine introduced 
 	As to claim 2, Kim discloses and shows in figure 10 and 13 a toilet device, wherein: when directions in which the urine contact surface extends (i.e. the widthwise direction or shorter distance sloping towards the drain of the toilet shown in figure 13) are regarded as inclination directions, the urine contact surface includes an inclination region (flat region where the urine contacts the sensor 750) that inclines downward toward one of the inclination directions (effectively the direction following the curve of the bowl);  and an optical path for the analysis light is set such that the analysis light is propagated in one of the inclination directions while totally reflecting off the inclination region a plurality of times (explicitly shown by ray paths in figure 10) ([0130]; [0133], ll. 1-5). 
 	As to claim 4, Kim disclose and shows in figure 9, a toilet device, wherein: 
the analysis device includes a light source (751) capable of emitting the analysis light ([0124], ll. 2-7);  and 
the analysis light emitted from the light source is directly incident on the optical member (explicitly shown in figure 9) ([0124]). 

 	As to claim 6, Kim discloses and shows in figures 9, 14 and  toilet device, wherein the analysis device comprises: a light source (751) capable of emitting the analysis light; an optical sensor (762 and 755) capable of detecting the analysis light; and an attachment member (750/760) to which each of the light source and the optical sensor is attached (where the housing shown in figure 14 and internally shown in figure 18 are being interpreted as attaching the structures together, the examiner further notes that inherently some type of attachment structure be it the toilet itself has to function as an attachment structure or the components would be floating in air) ([0124], ll. 2-7; [0130]; [0147]). 
  	As to claim 7, Kim discloses and shows in figure 10, a toilet device, wherein, when a path through which the analysis light is subjected to multiple reflection and linearly (explicitly shown by hidden lines in figure 10) propagated along an in-plane direction of the urine contact surface within the optical member is defined as a multiple-reflection path (again explicitly shown in figure 10), the optical path includes a plurality of internal optical paths that each follows a different multiple-reflection path (explicitly shown via path lines in figure 10) ([0130]; [0133], ll. 1-6). 
 	As to claim 8, Kim discloses and shows in figure 10, a toilet device, wherein: the optical member includes an internal reflection surface (the surface that faces the urine and reflects light down toward the sensor shown in figure 10) that reflects the analysis 
 	As to claim 9, Kim discloses and shows in figure 10, a toilet device, wherein: the optical member includes a single light incidence surface (input surface face of triangular prism shown) on which the analysis light is incident, and a single light emission surface (output surface face of triangular prism shown) from which the analysis light is emitted;  and the plurality of internal optical paths are continuous from the light incidence surface to the light emission surface within the optical member (explicitly shown in figure 10) ([0130]). 
 	As to claims 10 and 11, Kim discloses a toilet device, wherein the plurality of internal optical paths include a first internal optical path (one of the optical beam paths drawn) that follows a multiple-reflection path toward a first direction (a direction form a line/plane along the triangular surface of the prism that comes in contact with the urine) along an in-plane direction of the urine contact surface, and a second internal optical path (one of the optical beam paths drawn) that follows a multiple-reflection path toward the first direction or wherein the first internal optical path and the second internal optical path constitute part of a path that extends toward one side (i.e. the side of sample contact) and turns toward the other side (i.e. the side of output pointing down towards the detector) of the first direction ([0130]). 
Claim 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tadashi further in view of Hiruta et al. (U.S. Patent No. 5,111,539).
As to claims 12-14, Kim as modified by Tadashi discloses a toilet device, wherein a position of the movable member when the movable member is at the urine sampling position is more forward than a position of the movable member when the movable member is at the standby position or a toilet seat support member, with a hollow structure, attached to an upper surface part of a rear part of the toilet body, wherein the movable member is disposed within the toilet seat support member, and when the movable member is at the urine sampling position, the movable member protrudes more forward from the toilet seat support member than when the movable member is at the standby position or where the movable member is movable between the urine sampling position and the standby position by moving forward and backward.
However, Hiruta does disclose and show in figures 2 and 3 and in (col. 1, ll. 50-60; col. 5, ll. 33-64), the basic concept of a sampling device that is movable between two positions to allow sampling of urine (via test paper piece 6) in a toilet.  Hiruta uses a hollow telescoping structure (421-423) that moves to a more forward position when extending into the toilet bowl.  Thus also showing moving between a standby position up in the housing 411, to  a more forward sampling position by moving (forward, i.e. down the rails) to backward (up the rails).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Tadashi with a toilet device, wherein a position of the movable member when the movable member is at the urine sampling position is more forward than a position of the movable member when . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner notes that even if there is disagreement regarding the rearmament of parts case law, the reference of record Hiruta discloses the basic feature of a rear mounted movable member of instant claim 1, as does the two references noted below.
Prior art made of record
a.	Ikenaga et al. (U.S. Patent No. 4,961,431) discloses in figure 13, another measurement system that has a basic rear mounted retractable measurement arm.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael P LaPage/Primary Examiner, Art Unit 2886